1
2
3                                                                  JS-6
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10
11   ASHLEY M. YANEZ,                       Case No. 5:17-cv-02495-AB-FFM
                                            Lead Case No. 2:18-ml-02814-
12              Plaintiff,                  AB(FFMX)
13        v.                                [PROPOSED] ORDER RE JOINT
                                            STIPULATION OF
14   FORD MOTOR COMPANY, A                  VOLUNTARY DISMISSAL
     Delaware Corporation, and DOES 1       UNDER FED. R. CIV. P.
15   through 20, inclusive,                 41(a)(1)(A)(ii)
16              Defendants.
17
18
19
20
21
22
23
24
25
26
27
                                                Case No. 5:17-cv-02495-AB-FFM
28                                              Lead Case No. 2:18-ml-02814-AB(FFMX)
                                          -1-
      ORDER RE: JOINT STIPULATION OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                                    41(a)(1)(A)(ii)
1          Pursuant to Plaintiff ASHLEY M. YANEZ and Defendant FORD MOTOR
2    COMPANY’s Joint Stipulation of Voluntary Dismissal under Fed. R. Civ. P.
3    41(a)(1)(A)(ii), and for good cause shown, the Court hereby ORDERS as follows:
4          1.    Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-
5    captioned action is hereby dismissed with prejudice.
6
7    IT IS SO ORDERED:
8
9    Dated: May 24, 2019                            _________________________________
                                                    HON. ANDRÉ BIROTTE, JR.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                      Case No. 5:17-cv-02495-AB-FFM
28                                                    Lead Case No. 2:18-ml-02814-AB(FFMX)
                                              -2-
      ORDER RE: JOINT STIPULATION OF VOLUNTARY DISMISSAL UNDER FED. R. CIV. P.
                                    41(a)(1)(A)(ii)
